

116 HR 6371 IH: To amend the Securities Exchange Act of 1934 to require issuers to disclose risks related to global pandemics, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6371IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Sherman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose risks related to global pandemics, and for other purposes.1.Disclosures related to global pandemic risk(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m), as amended by section 403, is further amended by adding at the end the following:(t)Disclosures related to global pandemic risk(1)In generalEach issuer required to file current reports under subsection (a) shall, in the event the World Health Organization declares a pandemic, file a report with the Commission containing a description of—(A)the risks and exposures to the issuer related to the pandemic, including risks to health and worker safety faced by the issuer’s employees and independent contractors;(B)the steps the issuer is taking to mitigate such risks and exposures, including measures to protect the workforce, including information related to wages, healthcare, and leave;(C)a preliminary view on the effect the pandemic may have on the issuer’s business, solvency, and workforce; and(D)all other material information.(2)UpdatesDisclosures required under this subsection shall be updated when there are material changes.(3)Public availability of reportsThe Commission shall make each report filed to the Commission under paragraph (1) available to the public, including on the website of the Commission..(b)ApplicationSection 13(t) of the Securities Exchange Act of 1934, as added by subsection (a), shall apply to a pandemic declared by the World Health Organization that is in existence on the date of enactment of this Act or that is declared after the date of enactment of this Act.